DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Formula (I-1),  claims 1-3 and 13-14 , wherein:
Rh is C1-50 linear alkyl, 
Ra is linear alkyl,
Ra’ is linear alkylene,
    
    PNG
    media_image1.png
    91
    485
    media_image1.png
    Greyscale

	Rp2 is linear alkyl , 
	L is linear alkylene,
	Salt is COO-(M)r+, M is alkaline earth metal, and Y is N,
 in the reply filed on  18 February 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search  burden .  This is not found persuasive because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement,.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-12 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
The elected species is allowable. The search has been extended to non-elected species of claim 1, formula (I-2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  1 recites the limitation "The anionic-cationic-nonionic surfactant” in line 1, “the compound” and “the formula (I-1)” in line 2.  There is insufficient antecedent basis for the limitations in the claim.

Allowable Subject Matter
Claims 1-3 and 13-14  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
US Patent 6503413 (Uchiyama)  and US Patent  8309759 (Baumann) are  the closest prior art of record.
Uchityama teaches a nonionic surfactant of general formula: R8-Z-(CH2CH2O)s B (col.18, line 34-35), wherein R8 includes an alkyl or alkyl aryl group having 8-18 carbon atoms, B includes a carboxylate group, Z includes –N(R)x-, R is a lower alkyl of 1 to 4 carbons, x is 1 or 2 and s is 2 to 100 (col.18, line 35-
Baumann teaches an ether carboxylate of formula (col.5, formula III):

    PNG
    media_image2.png
    128
    524
    media_image2.png
    Greyscale

  Wherein R is C1-50 alkyl or C6-C50 alkylaryl, X is N, R2, R3 and R4 is H or C1-C10 alkyl, M is alkali or alkaline earth metal, n+m+p is at least 1, q is from 1 to 2.  Baumann is silent on the quaternary ammonium salt group. 
	Thus neither Uchityama nor Baumann teaches or fairly suggests the instantly claimed anionic-cationic-nonionic surfactant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768